 1                                                THE HONORABLE BARBARA J. ROTHSTEIN

 2
     Deborah M. Nelson, WSBA #23087
 3   Jeffrey D. Boyd, WSBA #41620
     NELSON BOYD, PLLC
 4   411 University Street, Suite 1200
     Seattle, WA 98101
 5   Phone (206) 971-7601
     nelson@nelsonboydlaw.com
 6   boyd@nelsonboydlaw.com
     Counsel for Putative Intervenors Brian Onutz and Amy Onutz
 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
10
     METROPOLITAN PROPERTY AND
11   CASUALTY INSURANCE COMPANY, a
     Rhode Island corporation,
12                                                  Case No.: 2:19-cv-00250

13                 Plaintiff,

14          vs.                                     ORDER GRANTING
                                                    INTERVENORS’ MOTION TO
15   DAVID H. HERRERA and BECKY L.                  INTERVENE
     HERRERA, husband and wife, and the marital
16   community comprised thereof,

17                 Defendants,

18          and

19   BRIAN ONUTZ and AMY ONUTZ, a married
     couple,
20
                  Intervenors.
21

22          Upon Motion of Intervenors Brian Onutz and Amy Onutz, a married couple, for their
     Intervenors’
23

24
     INTERVENORS COMPLAINT FOR                                            NELSON BOYD, PLLC
     DECLARATORY RELIEF– 1                                        411 University Street, Suite 1200
                                                                               Seattle, WA 98101
                                                                                    (206) 971-7601
 1
           THIS MATTER, having come before the Court on the AGREED MOTION OF
 2
     BRIAN ONUTZ AND AMY ONUTZ TO INTERVENE, and the Court being fully
 3

 4   advised,

 5         IT IS HEREBY ORDERED that the Intervenors’ Motion is GRANTED and
 6
     Intervenors’ is hereby accepted.
 7

 8
           DATED this 7th day of August, 2019.
 9

10
                                        BY THE COURT:
11

12

13
                                        JUDGE BARBARA J. ROTHSTEIN
14

15

16

17

18

19

20

21

22

23

24
     INTERVENORS COMPLAINT FOR                               NELSON BOYD, PLLC
     DECLARATORY RELIEF– 2                           411 University Street, Suite 1200
                                                                  Seattle, WA 98101
                                                                       (206) 971-7601
